UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-34679 VISHAY PRECISION GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-0986328 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 3 Great Valley Parkway, Suite 150 Malvern, PA 19355 484-321-5300 (Address of Principal Executive Offices) (Registrant’s Area Code and Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No As ofNovember 12,2010, the registrant had 12,306,788 shares of its common stock and 1,025,196 shares of its Class B common stock outstanding. VISHAY PRECISION GROUP, INC. FORM 10-Q OCTOBER 2, 2010 CONTENTS Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Combined and Consolidated Condensed Balance Sheets – October 2, 2010 (Unaudited) and December 31, 2009 3 Combined and Consolidated Condensed Statements of Operations (Unaudited) – Fiscal Quarters Ended October 2, 2010 and September 26, 2009 4 Combined and Consolidated Condensed Statements of Operations (Unaudited) – Nine Fiscal Months Ended October 2, 2010 and September 26, 2009 5 Combined and Consolidated Condensed Statements of Cash Flows (Unaudited) – Nine Fiscal Months Ended October 2, 2010 and September 26, 2009 6 Combined and Consolidated Condensed Statement of Equity (Unaudited) 7 Notes to Combined and Consolidated Condensed Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. [Removed and Reserved] 44 Item 5. Other Information 44 Item 6. Exhibits 45 SIGNATURES 46 -2- PART I - FINANCIAL INFORMATION Item 1. Financial Statements VISHAY PRECISION GROUP, INC.
